Citation Nr: 0017823	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression fracture of 
T-12, and degenerative disc disease of the lumbar spine, 
secondary to service-connected right knee disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder, secondary to service-connected right knee disorder.

3.  Entitlement to service connection for headaches, 
secondary to service-connected right knee disorder.

4.  Entitlement to an increased evaluation for residuals of a 
right total knee replacement, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal. 

The record further reflects that this matter was previously 
before the Board in October 1999, at which time it was 
determined that new and material evidence had been presented 
sufficient to reopen the previously denied claim for service 
connection for residuals of a compression fracture of T-12, 
and degenerative disc disease of the lumbar spine.  With 
respect to this aspect of the appellant's claim, the Board 
notes that a claim that has been properly reopened requires a 
decision based upon a de novo review of the record.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board, 
however, remanded this matter to the RO for further 
evidentiary development prior to its adjudication of the 
issues on appeal.  The case has now been returned for further 
appellate review.   

The issues of entitlement to service connection for residuals 
of a compression fracture of T-12, and degenerative disc 
disease of the lumbar spine, and headache episodes, each 
claimed as secondary to the appellant's service-connected 
right knee disorder, are the subject of the remand section of 
this decision.


FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
residuals total right knee replacement.

2.  There is no current medical evidence confirming the 
presence of a bilateral foot disorder.

3.  The postoperative residuals total right knee replacement 
are manifested by complaints of right knee pain at night and 
flexion to 115 degrees, and x-ray evidence of degenerative 
changes.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by military service and is not proximately due to 
or the result of a service connected disease or injury. 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310 (1999).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a right total knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5020, 5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Bilateral Foot Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995). The Court stated that, pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice- connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

Initially, the Board noted that in an October 1999 decision 
the Board determined that the claim for service connection 
for a bilateral foot disorder is well grounded. Service 
connection is in effect for postoperative residuals total 
right knee replacement.

The veteran's service medical records are negative for any 
evidence of a foot disorder.  The veteran testified at 
hearings before the RO in June 1994 and September 1996.  
During his September 1996 hearing, he indicated that he did 
not have flat feet in service.  He first noticed he had flat 
feet in April or May 1996.  He stated that he was told by the 
VA podiatrist that he had flat feet and he was given shoe 
inserts for both feet.

The recent medical evidence of record reveals the veteran 
underwent a total knee replacement in February 1996.  He was 
treated by a VA podiatrist in March 1996 for complaints of 
discomfort in the lower right leg while at rest.  There was 
no pain on palpation of the lower leg, ankle, or foot.  
Muscle strength was within normal limits, as was range of 
motion of the ankle and subtalar joint.  Pulses were palpable 
and nerves were intact, although the veteran complained of 
questionable occasional numbness.  The diagnosis was "rule 
out" radiculopathy from the veteran's back disorders versus 
overuse syndrome secondary to gait abnormality from the knee 
surgery.  Orthotic devices were prescribed to control knee 
motion.  In May 1996, the veteran complained of numbness on 
the bottom of the right foot.  The x-ray was negative.

The veteran testified at hearings before the RO in June 1994 
and September 1996.  During his September 1996 hearing, he 
indicated that he was having problems with his feet.  He 
reported that he did not have flat feet in service.  He first 
noticed he had flat feet in April or May 1996.  He stated 
that he was told by the VA podiatrist that he had flat feet 
that were caused by his altered gait.  He was given shoe 
inserts for both feet.

Received in November 1999 were records from the Social 
Security Administration which show that the appellant was 
awarded disability benefits in June 1989 based due to back 
disorders.  The secondary diagnosis was status post repair, 
medial meniscus.  These documents include VA and private 
medical records showing treatment from 1988 to 1997 for 
several disorders.  He was seen at a private facility in 
January 1997 to rule out a stress fracture of the right ankle 
and foot.  X-rays showed a calcaneal spur.  No other 
abnormality was reported.

A VA examination was conducted in November 1999.  The medical 
examination report indicates that the appellant was in a 
wheelchair due to multiple sclerosis and also utilized a 
motor scooter.  He stated that he was seen at the Podiatry 
clinic two years ago and was told he had bad arteries and was 
given inserts for flat feet.  He reported pain radiating down 
into the lower extremities and numbness in his legs when he 
sat on the floor.

The examination showed that the appellant ambulated with a 
stiff right knee gait.  The feet had a normal alignment.  
There was a normal longitudinal arch and no tenderness.  The 
examiner indicated that there were no flat feet.

To summarize, the appellant statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993), Id. at 93.

In this regard, when the appellant was evaluated at the 
podiatry clinic in March 1996, there was no evidence of any 
foot pain.  No specific reference was made to flat feet.  
Also, the orthotic device was prescribed in order to control 
right knee motion.  Additionally during the November 1999 VA 
examination the veteran had no specific complaints relative 
to his feet.  Furthermore the examination showed no 
disability involving the feet.  The record indicates that the 
veteran has been utilizing a wheelchair and motor scooter.  
His complaints of radiculopathy and numbness in the lower 
extremities appear to be related to his back disabilities.

Without current medical evidence which confirms the presence 
of a chronic disability of the feet, there is no basis for a 
grant of service connection.  Accordingly service connection 
for a bilateral food disorder is not warranted.  


Increased Rating for Right Knee Disorder

Initially, the Board has found that the appellant's claim for 
an increased evaluation for his right knee disability is well 
grounded pursuant to 38 U.S.C.A. § 5107.  This finding is 
predicated upon the appellant's assertion that his right knee 
disability has increased in severity.  Drosky v. Brown, 10 
Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 
Vet. App. 629 (1992)).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  38 
U.S.C.A. § 5107.  The Board is satisfied that all available 
evidence necessary for an equitable disposition relative to 
the issue of entitlement to an increased evaluation for the 
right knee disability has been obtained.

The record is replete with treatment reports documenting 
intermittent treatment for the right knee disability.  
Briefly, a review of the medical evidence discloses that the 
Board granted service connection for a disability of the 
right knee in January 1983.  A March 1983 rating decision 
implemented the Board's decision, establishing service 
connection for chondromalacia of the right knee, for which a 
noncompensable evaluation was assigned under Diagnostic Code 
5257.  An arthrotomy was conducted in February 1984, and 
showed a possible transverse tear of the meniscus.  The 
appellant thereafter underwent arthroscopy with partial 
meniscectomy laterally.  The record shows that the appellant 
was treated with incision and drainage in February 1984, for 
an infection that developed.  The appellant underwent 
arthroscopy in March 1984 following complaints of right knee 
pain and instability resulting in falls due to the knee 
giving way. 

In September 1984, the RO granted an increased evaluation 
from 0 percent to 10 percent for the service-connected right 
knee disability, based upon post surgical symptomatology of 
chronic pain, and instability.  The RO, in November 1984, 
increased the rating evaluation for the right knee disability 
to 30 percent, based upon a showing of increased severity.

In April 1987, the RO reduced the assigned rating evaluation 
for the right knee disability from 30 percent to 10 percent.  

In September 1987, the appellant was evaluated with minimal 
relaxation of the anterior cruciate ligament of the right 
knee, and chronic synovitis with thickening of the synovia.  
X-ray studies of the right knee were noted to remain 
unchanged from earlier (March 1987) studies.  He underwent 
surgical treatment in May 1988 which revealed an absent 
anterior cruciate ligament, osteochondral defect of the 
medial femoral condyle, and a degenerative tear of the 
lateral meniscus.  It was determined that the appellant was 
not a candidate for anterior cruciate ligament 
reconstruction.  In June 1988, the appellant was hospitalized 
for knee pain secondary to a motor vehicle accident.  A 
September 1988 evaluation noted findings of ligamentous 
laxity of the right knee.  Radiographs of the right knee 
revealed minimal osteophyte formation upper pole of right 
patellar with narrowing of the joint space.  In October 1988, 
the appellant was assessed with mild degenerative arthritic 
changes and anterior cruciate ligament insufficiency.  The 
RO, in an October 1988 rating action, increased the assigned 
rating evaluation from 10 percent to 30 percent.  The 30 
percent has remained in effect.

The appellant continued to receive treatment at VA and 
private facilities.  He was hospitalized at a private 
facility in September 1991 for patella tendon reconstruction 
of the anterior cruciate ligament with partial meniscectomy.  

During arthroplasty in December 1991, the appellant was 
evaluated with mild synovitis in the suprapatellar pouch, and 
chondromalacia over the medial femoral condyle diffusely with 
some pieces of articular condyle.  A partial meniscectomy was 
performed to repair a small tear of the horn of the medial 
meniscus.   Chondroplasty was also performed to remove loose 
articular cartilage.  An April 1992 VA examination report 
noted a diagnostic impression of status post reconstructive 
ligamentous procedure.  X-ray studies conducted in 
conjunction with this evaluation showed post surgical changes 
with slight narrowing of the medial joint space.  

On VA examination, conducted in May 1993, the appellant was 
evaluated with severe degenerative arthritis or traumatic 
arthritis of the right knee.  Degenerative changes of the 
right knee were confirmed on radiographs of the knee.  
Examination was noted to be significant for objective 
findings of instability, limitation of motion, and shortening 
of the right leg.  In October 1993, the appellant underwent a 
right knee arthroscopy and partial medial meniscectomy, and a 
chondroplasty of the medial femoral condyle and trochlea at a 
private facility.  

An October 1995 arthrogram was conducted at a private 
facility due to the appellant's complaints of chronic right 
knee pain.  The appellant underwent right knee arthroplasty 
and abrasion chondroplasty of the medial femoral condyle in 
December 1995. 

A January 1996 VA examination report indicated that the 
appellant was evaluated with progressive right knee symptoms.  
X-ray studies revealed degenerative arthritis of the right 
knee.  The examiner noted that the appellant was a candidate 
for arthroplasty.  In February 1996, the appellant was 
hospitalized at a VA facility for his right knee disability.  
He underwent a right total knee reconstruction.  The 
operative report indicated that there were no complications 
associated with this procedure.

In an August 1996 rating action the RO assigned 100 percent 
rating for a total knee replacement from February 1996 
through March 1997.  His right knee disability was rated as 
30 percent disabling effective in April 1997.  The veteran 
continued to receive follow-up treatment for his right knee 
disorder.

During a May 1997 VA examination, the appellant presented 
with complaints of night pain, decreased range of motion, and 
instability.  The appellant also reported episodes of muscle 
cramps.  The appellant was observed to utilize a cane for 
balance while walking.  Physical examination of the knee 
showed good heel and toe rising with no evidence of 
instability, or fluid.  There was no swelling associated with 
the knee joint.  The examiner noted that there was no 
evidence of deformity of the knee.  There was a minimal 
amount of increased mobility in the right knee on abduction, 
when compared to the left knee.  Range of motion was 
evaluated as zero degree of extension to 115 degrees of 
flexion.  The range of motion of the left knee was evaluated 
as zero degree extension to 130 degrees flexion.  The 
diagnostic impression was post total knee replacement, 
rehabilitative state.  

In April 1999, the appellant underwent a right knee 
arthrotomy with resurfacing of the patella, and exchange of 
plastic tibial tray following complaints of painful right 
total knee arthroplasty.  The final diagnosis was 
patellofemoral arthritis with painful right total knee.  The 
veteran continued to be followed at a VA outpatient clinic. 
He was evaluated in October 1999 for chest and left arm pain 
since the April 1999 surgery. The appellant reported a 50 
percent decrease in strength.  It was noted that strength was 
evaluated as 5/5 on examination. 

Received in November 1999 were records from the Social 
Security Administration which show that the appellant was 
awarded disability benefits in June 1989 based due to back 
disorders.  The secondary diagnosis was status post repair, 
medial meniscus.  These documents include VA and private 
medical records showing treatment from 1988 to 1997 for 
several disorders, including the right knee disability. 

A VA examination was conducted in November 1999.  The medical 
examination report indicated that the appellant presented 
with complaints of right knee pain at night.  He stated that 
with walking his knee gave out. and with episodes of 
radiating pain into the lower extremities.  The examiner 
observed that the appellant was obese.  It was also noted 
that he presented for the examination in a wheelchair 
reportedly due to multiple sclerosis.  The appellant was 
noted to ambulate with a stiff right knee gait.  
Trendelenburg's test was negative.  The appellant was able to 
satisfactorily squat while holding onto the examination 
table.  The appellant was observed to be able to flex his 
right knee when stepping to get onto the examination table.  
Physical examination showed a 22 centimeter scar along the 
anterior portion of the right knee.  A five centimeter scar 
was also noted on the lateral supracondyle with invagination 
of the proximal end.  There was no tenderness associated with 
these scars.  The appellant exhibited 10 degrees of valgus of 
each knee.  Range of motion of the right knee was evaluated 
as zero degree extension to 115 degrees flexion.  The range 
of motion for the left knee was evaluated as zero degree 
extension to 135 degrees flexion.  Quadriceps tone was 
evaluated as satisfactory, and was measured at 10 centimeters 
from the medial femoral epicondyle.  Thigh measurement was 
evaluated as 53 centimeters, bilaterally.  There was no 
evidence of effusion or joint line tenderness associated with 
the right knee.  There was no evidence of synovial 
hypertrophy.  Examination was likewise negative for drawer 
test, pivot shift, external rotation drawer, spring sign, or 
McMurray sign.  The examiner noted that patella femoral 
motion was satisfactory.  Examination showed satisfactory 
tracking of the patella femoral joint.

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4. 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the veteran's ability 
to function.  38 C.F.R. §§ 4.10, 4.40 (1999).

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, 
§ 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

The RO has assigned a 30 percent rating for the postoperative 
residuals, total right knee replacement pursuant to the VA's 
Schedule for Rating Disabilities, 38 C.F.R. §  Part 4, 
Diagnostic Codes 5020, 5055.

Diagnostic Code 5020 provides that synovitis will be rated on 
limitation of motion of the affected part. 

Diagnostic Code 5260 provides for limitation of flexion of 
the knee.  A zero percent rating is warranted when flexion is 
limited to 60 degrees. A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that extension be limited to 
10 degrees, and a 20 percent evaluation requires that 
extension be limited to 15 degrees.  In addition, a 30 
percent evaluation requires that extension be limited to 20 
degrees, and a 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Diagnostic Code 5055 governs the rating of knee replacement.  
Under Diagnostic Code 5055, a 100 percent evaluation is 
warranted for a knee replacement one year following 
implantation of the prosthesis.  Following the one-year 
period, a 60 percent rating applies if the replacement 
resulted in chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If the 
implantation results in intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
A minimum rating of 30 percent applies to any knee 
replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).

Under Diagnostic Code 5256, ankylosis of the knee in full 
extension or in slight flexion between zero and 10 degrees 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
rating.  Ankylosis of the knee in flexion between 20 and 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).

Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The appellant statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, the appellant has undergone surgical treatments 
for his right knee, including his total right knee 
replacement in February 1996 and an arthrotomy in April of 
1999. 

In this regard, when the appellant was seen at the outpatient 
clinic in October 1999, the evaluation showed no impairment 
in strength in the right knee.  During the appellant's 
November 1999 VA examination, he reported that the knee pain 
occurred at night.  He also stated that that walking caused 
his knee to give out.  The examination showed that he 
ambulated with a stiff right gait and there was a 10 degree 
valgus.  However, there was no evidence of instability in the 
right knee.  There was no evidence of any significant 
impairment in the range of motion with normal extension and 
flexion decreased by 25 degrees.  Additionally there was no 
joint line tenderness and the surgical scars were not tender.

After reviewing the current medical evidence in conjunction 
with the appellant's symptoms.  It is the judgment of the 
Board the postoperative residuals of the total right knee 
replacement do not satisfy the criteria for a higher rating.  
The Board is also satisfied that the current medical evidence 
adequately reflects the degree of functional impairment and 
the 30 percent currently in effect contemplates any 
functional loss resulting from pain as contemplated in the 
DeLuca case.

Moreover, the Board has considered whether a separate rating 
is warranted for residuals of the surgical scars.  In this 
regard, a separate rating may be assigned if the appellant's 
right knee disability is manifested by a scar that is poorly 
nourished with repeated ulceration, or is tender and painful 
on objective demonstration, or otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (1999).  See, Esteban v. Brown, 6 Vet. 
App. 259 (1994). There was no indication on VA examination in 
1997 or 1999, that the appellant's scars were tender, 
painful, or resulted in limited function of the knee.  
Accordingly, a separate rating for residual scars of the 
right knee arthroplasty is not warranted.

The Board has further given due consideration to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). However, the Board finds that the evidence 
discussed above does not suggest that the appellant's right 
knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for a bilateral foot disability and an 
increased evaluation for a right total knee replacement are 
denied.


REMAND

As indicated, this matter was previously before the Board in 
October 1999, at which time the Board remanded the issues on 
appeal for further evidentiary development, to include VA 
examination and opinion.  With respect to the nature of the 
claims raised in the context of the appellant's appeal, it 
was the finding of the Board that a contemporaneous and 
thorough VA examination and medical opinion would be 
instructive with regard to the appropriate disposition of the 
issues submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The requested VA examination was conducted in November 1999.  
At that time the examiner conducted a comprehensive review of 
the appellant's records.  However, the examiner did not 
indicate whether the service connected right knee disorder 
was aggravating the residuals of a compression fracture of T-
12 and/or degenerative disc disease of the lumbar spine as 
requested in the Remand.  The Court has ruled that the Board 
must remand cases where there has been a failure to comply 
with directions in an earlier Board remand.  Stegall v. West, 
11 Vet. App. 268 (1998). 

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions: 

1.  The claims folder should be referred to 
the same VA physician who performed the 
November 1999 VA examination.  The physician 
is requested in an addendum to render an 
opinion as to whether it is as likely as not 
that the service connected right knee 
disability is aggravating any back disability 
diagnosed, and if yes, the degree of 
aggravation and associated symptoms.  Any 
additional examinations or test deemed 
necessary by the physician should be 
accomplished. 

2.  If the physician who conducted the 
November 1999 VA examination is unavailable, 
another VA examination by an orthopedist 
should be conducted in order to determine 
whether it is as likely as not that the 
service connected right knee disability is 
aggravating any back disability diagnosed. 
The appellant's claims folder, a separate 
copy of this remand and the October 1999 
remand should be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination, the receipt and review of which 
should be acknowledged by the examiner in the 
examination report.  All testing deemed 
necessary should be performed.  A complete 
rational for any opinion expressed should be 
included in the examination report.  

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought on appeal remain denied, the appellant and 
his representative should be provided with a supplemental 
statement of the case and a reasonable opportunity in which 
to respond.  The case should then be returned to the Board 
for further appellate review, if otherwise in order.  In 
view of a possible reationship between the claimed headaches 
and the compression fracture a decision regarding service 
connection for headaches will be held in abeyance until the 
requested development has been completed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



